Exhibit 10.5

 

 

SIXTH AMENDMENT

to the

COMPOSITE LEASE AGREEMENT

By and Between

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY

and

FEDERAL EXPRESS CORPORATION

Effective as of July 1, 2014

 

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT

TO THE COMPOSITE LEASE AGREEMENT

This Sixth Amendment is made and entered into as of the 19th day of September
2013, by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY (herein referred to
as “Authority”), a body politic and corporate, organized and existing under the
laws of the State of Tennessee, and FEDERAL EXPRESS CORPORATION (herein referred
to as “Tenant”), a corporation duly organized and existing under the laws of the
State of Delaware.

W I T N E S S E T H:

WHEREAS Authority and Tenant executed an instrument entitled “Composite Lease
Agreement” with an effective date of January 1, 2007 (that instrument, as
previously amended by First Amendment to the Composite Lease Agreement intended
to be effective as of September 1, 2008; by Second Amendment to the Composite
Lease Agreement intended to be effective as of June 1, 2009; by Third Amendment
to the Composite Lease Agreement intended to be effective as of July 1, 2009; by
Fourth Amendment to the Composite Lease Agreement intended to be effective as of
December 15, 2011; and by Fifth Amendment to the Composite Lease Agreement
intended to be effective as of January 1, 2013; collectively referred to herein
as the “Composite Lease Agreement”); and

WHEREAS Authority and Tenant intended the Composite Lease Agreement to represent
each of 23 separate lease agreements between the parties (later increased to 25)
and showed the differences among the 23 (later 25 leases) by attaching to the
Composite Lease Agreement as Exhibit A, a schedule that identified each parcel
of real property Authority leased to Tenant, the portion of the Term (as defined
in the Composite Lease Agreement) during which the lease of each parcel will be
in effect, and the rent that Tenant pays to Authority for each parcel; and

WHEREAS the parties entered into a Special Facility Ground Lease Agreement dated
July 1, 1993, and as amended by First Amendment dated September 1, 2008, and a
Special Facility Lease Agreement dated July 1, 1993, in conjunction with the
issuance of Special Facilities Revenue Bonds, Series 1993 (“Series 1993 Bonds”),
to finance the construction, installation, renovation, and remodeling of the
building known as the Corporate Hangar and the buildings known as Hangars 11 and
12; and

WHEREAS the Series 1993 Bonds will be paid in full and retired on or before the
effective date of this Sixth Amendment; and

 

2



--------------------------------------------------------------------------------

WHEREAS the Special Facility Ground Lease Agreement and the Special Facility
Lease Agreement will terminate upon retirement of the Series 1993 Bonds; and

WHEREAS the parties wish to amend the Composite Lease Agreement to add the
Corporate Aviation Hangar, Hangars 11 and 12, and the East GSE Lot to the
Premises effective July 1, 2014.

NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree as follows:

SECTION 1. Definitions. Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this Sixth
Amendment that are defined in the Composite Lease Agreement, the Special
Facility Ground Lease Agreement and the Special Facility Lease Agreement shall
have the respective meanings given to them in each agreement for all purposes of
this Sixth Amendment.

SECTION 2. Modification of Composite Lease and Applicable Rent. The parties
amend the Composite Lease Agreement to reflect the addition of (i) Parcel 26, as
described in the attached description, and all improvements constructed on
Parcel 26 prior to the effective date of this Amendment, including, without
limitation, the Corporate Aviation Hangar, which initially had a building
footprint area of approximately 35,070 square feet, (ii) Parcel 27, as described
in the attached description, and all improvements constructed on Parcel 27 prior
to the effective date of this Amendment, including, without limitation, Hangar
11, which initially had a building footprint area of approximately 58,265 square
feet, Hangar 12, which initially had a building footprint area of approximately
117,306 square feet, office, shop and warehouse building space that supports the
operation of Hangars 11 and 12, and paved aircraft parking ramp, paved ground
support equipment staging space and paved vehicle parking space, and
(iii) Parcel 28, as described in the attached description, and all improvements
constructed on Parcel 28 prior to the effective date of this Amendment,
including, without limitation, the East GSE Lot, which has an area of
approximately 1,000,681 square feet. As of the Effective Date, the parties
incorporate the attached descriptions of Parcel 26, Parcel 27 and Parcel 28 to
be part of Exhibit “A” to the Composite Lease Agreement and the parties
substitute the table attached to this Amendment for the table included as part
of Exhibit “A” to the Composite Lease Agreement. The substitution of that table
will accomplish the following:

(a) Effective as of July 1, 2014, the annual rent will be increased by an amount
equal to the product achieved by multiplying the combined area of the building
footprints of the Corporate Aviation Hangar and Hangars 11 and 12 (i.e., 210,641
square feet) by $1.4238 per square foot of building footprint area.

 

3



--------------------------------------------------------------------------------

(b) Effective as of July 1, 2014, the annual rent will be increased by an amount
equal to the product achieved by multiplying the area of Parcel 28 (i.e.,
1,000,681 square feet) by $0.1741 per square foot.

(c) The rent, as adjusted in accordance with the foregoing, will continue to be
subject to adjustment in accordance with the terms of Section 2.03(a)(i) of the
Composite Lease Agreement

SECTION 3. Remainder of Composite Lease in Effect. All other terms, provisions,
conditions, covenants and agreements of the Composite Lease shall continue in
full force and effect.

SECTION 4. Effective Dates of this Sixth Amendment. This Sixth Amendment shall
become effective as of July 1, 2014.

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Sixth Amendment to the Composite Lease
Agreement.

 

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY    

FEDERAL EXPRESS CORPORATION

By:  

/s/ SCOTT A. BROCKMAN

    By:  

/s/ DONALD C. COLVIN

Scott A. Brockman, Executive Vice President and       Chief Operating Officer  
  Title:  

Vice President

Date:  

9/19/13

    Date:  

9/12/13

By:  

/s/ RICHARD N. WHITE

      Richard White, Vice President       Properties & Business Development    
  Date:  

9/19/13

      Approved as to Form and Legality:      

/s/ BRIAN L. KUHN

      Brian L. Kuhn, General Counsel       Date:  

9/19/13

     

 

4



--------------------------------------------------------------------------------

Parcel 26 Legal Description

Parcel 26

Corporate Aviation Hangar

Description of a ground lease area formerly identified in the Special Facility
Ground Lease Agreement dated July 1, 1993 as Parcel E, the Corporate Hangar
site, and being a portion of the Memphis-Shelby County Airport Authority as
recorded in Special Warranty Deed F5-5925; located in Memphis, Shelby County,
Tennessee.

Beginning at a set iron pin in the south line of Democrat Road (60 foot from the
centerline), said point being North 00 degrees 21 minutes 25 seconds East,
3989.53 feet from airport control system aluminum cap marked A/H 88, No.12;
Thence across the Memphis-Shelby County Airport Authority property the following
calls: South 00 degrees 52 minutes 54 seconds West, 535.00 feet to a set iron
pin; South 66 degrees 24 minutes 54 seconds West, 241.34 feet to a set iron pin;
North 23 degrees 41 minutes 49 seconds West, 226.03 feet to a set iron pin;
North 24 degrees 03 minutes 28 seconds East, 93.03 feet to a set iron pin; North
63 degrees 00 minutes 21 seconds East, 9.97 feet to a set iron pin; North 00
degrees 52 minutes 54 seconds East, 338.97 feet to a set iron pin in the said
south line of Democrat Road; Thence South 89 degrees 10 minutes 19 seconds East
along said south line of Democrat Road, 268.26 feet to the point of beginning
and containing 161,334 square feet or 3.704 acres by calculation.

[DIAGRAM]



--------------------------------------------------------------------------------

Parcel 27 Legal Description

Parcel 27

Hangars11 and 12

Description of a ground lease area formerly identified in the Special Facility
Ground Lease Agreement dated July 1, 1993, and being a portion of the
Memphis-Shelby County Airport Authority property as recorded in Special Warranty
Deed F5-5925, Parcel 1; located on the north side of Winchester Road and west of
Tchulahoma Road in Memphis, Shelby County, Tennessee.

Commencing at the intersection of the projected centerline of Runway 27 and the
west right-of-way line of Tchulahoma Road (106 foot wide right-of-way) with
state plane coordinates of approximately N: 287511.24152 & E: 786451.50317;
Thence North 85 degrees 42 minutes 12 seconds West, along the projected and
centerline of Runway 27, a distance of 3,114.22 feet to a point; Thence
southwestwardly being perpendicular to the centerline of Runway 27, South 4
degrees 17 minutes 48 seconds East, a distance of 795.47 feet to a set nail in
cap being the TRUE POINT OF BEGINNING being the northeast corner of the
following lease area:

Thence South 40 degrees 19 minutes 04 seconds East, along the east line of
Hangars 11 and 12, also being a west line of Parcel 13, a distance of 407.82
feet to an angle point; Thence South 49 degrees 40 minutes 56 seconds West,
along the east line of Hangars 11 and 12, also being a west line of Parcel 13, a
distance of 301.48 feet to an angle point; Thence South 04 degrees 40 minutes 00
seconds East, along the east line of Hangars 11 and 12, also being a west line
of Parcel 13, a distance of 623.21 feet to the southeast corner of said lease
area in the north line of Winchester Road having a 99 foot wide right-of-way;
Thence northwestwardly along the north line of Winchester Road, North 84 degrees
39 minutes 32 seconds West, a distance of 245.51 feet to an angle point; Thence
continuing along said north line, North 85 degrees 43 minutes 50 seconds West, a
distance of 718.16 feet to an angle point; Thence northwestwardly along the
north line of Winchester Road, North 40 degrees 43 minutes 50 seconds West, a
distance of 5.66 feet to an angle point; Thence continuing along said north
line, North 85 degrees 43 minutes 50 seconds West, a distance of 55.17 feet to
the southwest corner of said lease area; Thence northeastwardly along the west
line of said lease area, North 4 degrees 43 minutes 51 seconds East, a distance
of 534.76 feet to an angle point; Thence continuing along said west line, North
40 degrees 15 minutes 13 seconds West, a distance of 284.48 feet to an angle
point; Thence continuing along said west line, North 04 degrees 01 minutes 24
seconds East, a distance of 386.06 feet to the northwest corner of said lease
area; Thence South 85 degrees 43 minutes 01 seconds East, along the north line
of said lease area, a distance of 476.55 feet to an angle point and the
beginning of a painted white line; Thence southeastwardly along a new north
lease line being along the alignment of a painted white line, South 83 degrees
13 minutes 07 seconds East, along a white line, a distance of 140.98 feet to an
angle point; Thence South 85 degrees 39 minutes 44 seconds East, along a white
line, a distance of 534.98 feet to the point of beginning and containing
approximately 1,290,083 square feet or 29.6162 acres by calculation.



--------------------------------------------------------------------------------

Parcel 27

[DIAGRAM]



--------------------------------------------------------------------------------

Parcel 28 Legal Description

Parcel 28

East GSE Lot

Being a portion of the Memphis-Shelby County Airport Authority property located
in Memphis, Shelby County, Tennessee.

Commencing at an iron pin in the west line of Tchulahoma Road (106 foot wide
right-of-way) at the intersection of said west line with the projected
centerline of Runway 27; Thence North 88 degrees 01 minutes 00 seconds West with
said centerline, a distance of 70.82 feet; Thence North 01 degrees 59 minutes 00
seconds East perpendicular to said centerline, 705.05 feet to the point of
beginning in the west line of said Tchulahoma Road (106 foot wide right-of-way),
and the north line of the Runway 27 “clear zone” for the southeast corner of
this parcel; Thence South 83 degrees 27 minutes 09 seconds West with the north
line of said “clear zone”, 1093.37 feet to a point; Thence North 01 degrees 53
minutes 25 seconds East, 1654.37 feet to a point; Thence South 88 degrees 04
minutes 43 seconds East, 93.71 feet to a point in the west line of Tchulahoma
Road; Thence southeastwardly along said line the following course and distances;
Thence southeastwardly along a curve to the left having a radius of 1485.39 feet
(central angle = 4 degrees 36 minutes 54 seconds, long chord bearing = South 31
degrees 06 minutes 09 seconds East, long chord distance = 119.61 feet) and arc
distance of 119.64 feet to a point of tangency; Thence South 33 degrees 24
minutes 36 seconds East, 1293.39 feet to a point of curvature; Thence
southeastwardly with said west line and with a curve to the right having a
radius of 1379.39 feet, along the arc, (central angle = 15 degrees 51 minutes 40
seconds, long chord bearing = South 25 degrees 28 minutes 45 seconds East, long
chord distance = 380.64 feet) an arc distance of 381.86 feet to the place of
beginning containing 22.972 acres or 1,000,681 square feet, more or less.

[DIAGRAM]



--------------------------------------------------------------------------------

EXHIBIT A to the Composite Lease Agreement as amended by the Sixth Amendment
dated July 1, 2014

 

                                2008       FEDEX
LEASE
NUMBER                     EFFECTIVE
DATE
RATE    

PARCEL

NUMBER

            EFFECTIVE
DATE   SQUARE
FEET       EFFECTIVE JULY 2008     7/1/2008(3)      

SUPPLEMENTAL

 

USE OR

LOCATION

        RATES     MONTHLY     ANNUAL     ESCALATION   1   07-0958   N/A  
TAXIWAY N   2/1/2009     100,035      $ 0.1906        N/A        N/A        N/A
       N/A    2   07-0959   SUPPLEMENTAL 26   AMR FACILITIES/LANDLOCKED PARCELS
  1/1/2007     1,082,446        Varies (1)        Varies      $ 35,497.91      $
425,974.90        15 %      N/A 5th Amendment to Composite Lease   UNIMPROVED
GROUND   11/1/2013 (9)     44,344      $ 0.2077        N/A        N/A        N/A
       N/A    3   07-0960   SUPPLEMENTALS   WEST RAMP                   18, 19,
20, 21, 22 & 23   UNIMPROVED GROUND   1/1/2007     3,111,647      $ 0.1525     
$ 0.1906      $ 49,423.33      $ 593,079.92        N/A        22, 24 & 25  
UNIMPROVED GROUND   1/1/2007     914,283      $ 0.1525      $ 0.1906      $
14,521.86      $ 174,262.34        N/A        N/A 5th Amendment to Composite
Lease   UNIMPROVED GROUND   11/1/2013 (9)     2,744      $ 0.2077        N/A   
    N/A        N/A        N/A    4   07-0961   N/A   TAXIWAY C   2/1/2009    
731,098      $ 0.2400        N/A        N/A        N/A        N/A    5   07-0962
  SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP   1/1/2007     $ 0.1525     
$ 0.1906      $ 8,187.79      $ 98,253.48        N/A        SUPPLEMENTAL 17  
UNIMPROVED APRON/SIERRA RAMP   1/1/2007     515,496      $ 0.1525             
N/A    6   07-0963   AGREEMENT #92-0833   IRS/AOD   1/1/2007     2,248,286     
  N/A (6)        N/A (6)      $ 125,000.00      $ 1,500,000.00        N/A (6)   
7   07-0964   SOUTHWIDE #90-0242   GRAEBER ASSIGNMENT   1/1/2007     427,030   
    N/A (6)        N/A (6)      $ 2,506.15      $ 30,073.80        N/A (6)    8
  07-0965   SOUTHWIDE ASGMT. #80-0223   EQUITABLE LIFE   1/1/2007     451,370   
    N/A (6)        N/A (6)      $ 2,340.16      $ 28,081.92        N/A (6)    9
  07-0966   SUPPLEMENTAL 15 (INTERNATIONAL PARK)   FEDEX PARKING - TCHULAHOMA  
1/1/2007     833,458      $ 0.2673      $ 0.2673      $ 18,565.28      $
222,783.32        N/A    10   07-0967   SUPPLEMENTAL 16 (INTERNATIONAL PARK)  
FEDEX CONSTRUCTION STORAGE AREA   1/1/2007 (2)     140,617      $ 0.2673      $
0.2673      $ 3,132.24      $ 37,586.92        N/A    11   07-0968  
SUPPLEMENTAL 13   UNIMPROVED GROUND/GSE STORAGE   1/1/2007     187,217      $
0.1525      $ 0.1906      $ 2,973.63      $ 35,683.56        N/A    12   07-0969
  SUPPLEMENTAL 27   A-380 GSE STORAGE   12/01/07     187,618      $ 0.1525     
$ 0.1525      $ 2,384.31      $ 28,611.75        N/A    13   07-0970  
SUPPLEMENTAL 23   A-380 RAMP   1/1/2007     1,897,879      $ 0.1220      $
0.1220      $ 19,295.10      $ 231,541.24        N/A        SUPPLEMENTAL 25  
A-380 GSE RAMP   1/1/2007     319,113      $ 0.1525      $ 0.1906      $
5,068.58      $ 60,822.94        N/A    14   07-0971   SUPPLEMENTAL 14  
UNIMPROVED APRON/DE-ICING EQUIPMENT STORAGE   1/1/2007     428,616      $ 0.1525
     $ 0.1906      $ 6,807.85      $ 81,694.21        N/A    15   07-0972   N/A
  SPRANKLE ROAD   1/1/2007     200,695      $ 0.0000      $ 0.0000      $ 0.00
     $ 0.00        N/A    16   07-0973   N/A   REPUBLIC ROAD   1/1/2007    
113,179      $ 0.0000      $ 0.0000      $ 0.00      $ 0.00        N/A    17  
07-0974   SUPPLEMENTALS                     1 Parcel 1, 2, 3, 4, 6 & 9 (UNIMP
GROUND)     1/1/2007     1,662,877      $ 0.1525      $ 0.1906      $ 26,412.03
     $ 316,944.36        N/A        1 Parcel 1, 2, 7, 9 (IMP APRON)     1/1/2007
    1,908,290      $ 0.1906      $ 0.2383      $ 37,895.46      $ 454,745.51   
    N/A        Parcel 5 (INTERNATIONAL PARK)     1/1/2007     24,000      $
0.2673      $ 0.3341      $ 668.25      $ 8,019.00        25 %      1 Parcel 8
(INTERNATIONAL PARK)   FUEL TANKS   1/1/2007     247,254      $ 0.2673      $
0.3341      $ 6,884.48      $ 82,613.74        25 %      1 & 8 Parcel 12
(INETRNATIONAL PARK)   ARTC TRAINING BUILDING   1/1/2007     117,915      $
0.2673      $ 0.3341      $ 3,283.20      $ 39,398.35        25 %      1 & 8
Parcel 11 (INTERNATIONAL PARK)   GAS STATION   1/1/2007     45,359      $ 0.2673
     $ 0.3341      $ 1,262.96      $ 15,155.58        25 %      8 Parcel 9
(INTERNATIONAL PARK)   SOUTH RAMP, COURTYARD, SOUTHGATES   1/1/2007    
1,586,172      $ 0.2673      $ 0.3341      $ 44,164.98      $ 529,979.72       
25 %      Parcel 10 (INTERNATIONAL PARK)   SOUTHEASTERN RAMP, NORTH SECONDARY,  
1/1/2007     70,200      $ 0.2673      $ 0.3341      $ 1,954.63      $ 23,455.58
       25 %      Parcel 17 (INTERNATIONAL PARK)   NORTH INPUT, PRIMARY SORT,  
1/1/2007     4,333,659      $ 0.2673      $ 0.3341      $ 120,665.32      $
1,447,983.81        25 %        SMALL PACKAGE SORT SYSTEM,                    
INTERNATIONAL INPUT, HEAVY WEIGHT, EAST RAMP                     TAB-LINE
MAINTENANCE   1/1/2007     556,334      $ 0.2673      $ 0.3341      $ 15,490.42
     $ 185,885.10        25 %      10 Parcel 27A (IMP APRON)   PARCEL 27A  
1/1/2007     487,512      $ 0.1906      $ 0.2383      $ 9,681.18      $
116,174.11        N/A        11 Parcel A & B West (UNIMP GROUND)   NORTH RAMP  
1/1/2007     527,676      $ 0.1525      $ 0.1906      $ 8,381.25      $
100,575.05        N/A        5 Parcel 16 (INTERNATIONAL PARK)     1/1/2007    
796,312      $ 0.2673      $ 0.3341      $ 22,172.31      $ 266,067.75        25
%      23   GRAEBER ASSIGNMENT/TRUCKING OPERATION   1/1/2007     261,460      $
0.1029      $ 0.1286      $ 2,802.53      $ 33,630.32        25 %     
SUPPLEMENTAL 9 (INTERNATIONAL PARK)   PARKING AREA   1/1/2007     18,933      $
0.2673      $ 0.3341      $ 527.17      $ 6,325.99        25 %                 
    18   07-0975   SUPPLEMENTAL 8 (INTERNATIONAL PARK)   DC-10 HANGAR (LAND)  
1/1/2007     552,730      $ 0.2673      $ 0.2673      $ 12,312.06      $
147,744.73        N/A                        18A   07-0976   BUILDING HAVING AN
AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS   DC-10 HANGAR (BUILDING)  
9/1/2012(4)     72,378      $ 1.2600        N/A        N/A        N/A        N/A
       CONSTRUCTED ON PARCEL 18                 19   07-0977   SUPPLEMENTAL 8
(INTERNATIONAL PARK)   ENGINE SHOP   1/1/2007     418,016      $ 0.2673      $
0.2673      $ 9,311.31      $ 111,735.68        N/A                        20  
07-0978   SUPPLEMENTAL 27   WEST SIDE OF TANG   3/1/2008     108,051      $
0.1525      $ 0.1525      $ 1,373.15      $ 16,477.78        N/A               
        21   07-0979   SUPPLEMENTAL 7   DEMOCRAT VEHICLE PARKING   1/1/2007    
1,812,363      $ 0.1525      $ 0.1906      $ 28,786.37      $ 345,436.39       
N/A    22   07-0980   SUPPLEMENTAL 9   DEMOCRAT VEHICLE PARKING   1/1/2007    
491,127      $ 0.1525      $ 0.1906      $ 7,800.73      $ 93,608.81        N/A
                       23   07-0981   N/A   TAXIWAY SIERRA   2/1/2009    
248,711      $ 0.2400        N/A        N/A        N/A        N/A               
        24   07-0982   N/A   SORT FACILITY   9/1/2009 (5)     292,000      $
1.2600        N/A        N/A        N/A        N/A    25   07-0983   N/A  
DEMOCRAT PARKING AREA   12/15/11 (8)     36,128      $ 0.1906        N/A       
N/A        N/A        N/A    26   07-0985   N/A   CORPORATE AVIATION HANGAR
(BUILDING)   7/1/2014     35,070      $ 1.4238        N/A        N/A        N/A
       N/A          CORPORATE AVIATION HANGAR (LAND)   7/1/2014     161,334     
$ 0.0000        N/A        N/A        N/A        N/A    27   07-0984   N/A  
HANGAR 11 (BUILDING)   7/1/2014     58,265      $ 1.4238        N/A        N/A
       N/A        N/A        N/A   HANGAR 12 (BUILDING)   7/1/2014     117,306
     $ 1.4238        N/A        N/A        N/A        N/A          HANGARS 11
AND 12 (LAND)   7/1/2014     1,290,083      $ 0.0000        N/A        N/A     
  N/A        N/A    28   07-0986   N/A   EAST GSE RAMP   7/1/2014 (10)    
1,000,681      $ 0.1741        N/A        N/A        N/A        N/A   



--------------------------------------------------------------------------------

                                2009       FEDEX
LEASE
NUMBER                     EFFECTIVE
DATE
RATE    

PARCEL

NUMBER

            EFFECTIVE
DATE   SQUARE
FEET       EFFECTIVE JULY 2009      

SUPPLEMENTAL

 

USE OR

LOCATION

       

RATES

    MONTHLY     ANNUAL   1   07-0958   N/A   TAXIWAY N   2/1/2009     100,035   
  $ 0.1906      $ 0.1906      $ 1,588.89      $ 19,066.67    2   07-0959  
SUPPLEMENTAL 26   AMR FACILITIES/LANDLOCKED PARCELS   1/1/2007     1,082,446   
    Varies (1)        Varies (1)      $ 34,175.41      $ 410,104.92        N/A
5th Amendment to Composite Lease   UNIMPROVED GROUND   11/1/2013 (9)     44,344
     $ 0.2077        N/A        N/A        N/A    3   07-0960   SUPPLEMENTALS  
WEST RAMP                 18, 19, 20, 21, 22 & 23   UNIMPROVED GROUND   1/1/2007
    3,111,647      $ 0.1525      $ 0.1906      $ 49,423.33      $ 593,079.92   
    22, 24 & 25   UNIMPROVED GROUND   1/1/2007     914,283      $ 0.1525      $
0.1906      $ 14,521.86      $ 174,262.34        N/A 5th Amendment to Composite
Lease   UNIMPROVED GROUND   11/1/2013 (9)     2,744      $ 0.2077        N/A   
    N/A        N/A    4   07-0961   N/A   TAXIWAY C   2/1/2009     731,098     
$ 0.2400      $ 0.2400      $ 14,621.96      $ 175,463.52    5   07-0962  
SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP   1/1/2007     $ 0.1525       
      SUPPLEMENTAL 17   UNIMPROVED APRON/SIERRA RAMP   1/1/2007     515,496     
$ 0.1525      $ 0.1906      $ 8,187.79      $ 98,253.48    6   07-0963  
AGREEMENT #92-0833   IRS/AOD   1/1/2007     2,248,286        N/A (6)       
N/A (6)      $ 125,000.00      $ 1,500,000.00    7   07-0964   SOUTHWIDE
#90-0242   GRAEBER ASSIGNMENT   1/1/2007     427,030        N/A (6)       
N/A (6)      $ 2,506.15      $ 30,073.80    8   07-0965   SOUTHWIDE ASGMT.
#80-0223   EQUITABLE LIFE   1/1/2007     451,370        N/A (6)        N/A (6)
     $ 2,340.16      $ 28,081.92    9   07-0966   SUPPLEMENTAL 15 (INTERNATIONAL
PARK)   FEDEX PARKING - TCHULAHOMA   1/1/2007     833,458      $ 0.2673      $
0.2673      $ 18,565.28      $ 222,783.32    10   07-0967   SUPPLEMENTAL 16
(INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE AREA   1/1/2007 (2)    
140,617      $ 0.2673      $ 0.2673      $ 3,132.24      $ 37,586.92    11  
07-0968   SUPPLEMENTAL 13   UNIMPROVED GROUND/GSE STORAGE   1/1/2007     187,217
     $ 0.1525      $ 0.1906      $ 2,973.63      $ 35,683.56    12   07-0969  
SUPPLEMENTAL 27   A-380 GSE STORAGE   12/01/07     187,618      $ 0.1525      $
0.1525      $ 2,384.31      $ 28,611.75    13   07-0970   SUPPLEMENTAL 23  
A-380 RAMP   1/1/2007     1,897,879      $ 0.1220      $ 0.1220      $ 19,295.10
     $ 231,541.24        SUPPLEMENTAL 25   A-380 GSE RAMP   1/1/2007     319,113
     $ 0.1525      $ 0.1906      $ 5,068.58      $ 60,822.94    14   07-0971  
SUPPLEMENTAL 14   UNIMPROVED APRON/DE-ICING EQUIPMENT STORAGE   1/1/2007    
428,616      $ 0.1525      $ 0.1906      $ 6,807.85      $ 81,694.21    15  
07-0972   N/A   SPRANKLE ROAD   1/1/2007     200,695      $ 0.0000      $ 0.0000
     $ 0.00      $ 0.00    16   07-0973   N/A   REPUBLIC ROAD   1/1/2007    
113,179      $ 0.0000      $ 0.0000      $ 0.00      $ 0.00    17   07-0974  
SUPPLEMENTALS                   1 Parcel 1, 2, 3, 4, 6 & 9 (UNIMP GROUND)    
1/1/2007     1,662,877      $ 0.1525      $ 0.1906      $ 26,412.03      $
316,944.36        1 Parcel 1, 2, 7, 9 (IMP APRON)     1/1/2007     1,908,290   
  $ 0.1906      $ 0.2383      $ 37,895.46      $ 454,745.51        Parcel 5
(INTERNATIONAL PARK)     1/1/2007     24,000      $ 0.2673      $ 0.3341      $
668.25      $ 8,019.00        1 Parcel 8 (INTERNATIONAL PARK)   FUEL TANKS  
1/1/2007     247,254      $ 0.2673      $ 0.3341      $ 6,884.48      $
82,613.74        1 & 8 Parcel 12 (INETRNATIONAL PARK)   ARTC TRAINING BUILDING  
1/1/2007     117,915      $ 0.2673      $ 0.3341      $ 3,283.20      $
39,398.35        1 & 8 Parcel 11 (INTERNATIONAL PARK)   GAS STATION   1/1/2007  
  45,359      $ 0.2673      $ 0.3341      $ 1,262.96      $ 15,155.58        8
Parcel 9 (INTERNATIONAL PARK)   SOUTH RAMP, COURTYARD, SOUTHGATES   1/1/2007    
1,586,172      $ 0.2673      $ 0.3341      $ 44,164.98      $ 529,979.72       
Parcel 10 (INTERNATIONAL PARK)   SOUTHEASTERN RAMP, NORTH SECONDARY,   1/1/2007
    70,200      $ 0.2673      $ 0.3341      $ 1,954.63      $ 23,455.58       
Parcel 17 (INTERNATIONAL PARK)   NORTH INPUT, PRIMARY SORT,   1/1/2007    
4,333,659      $ 0.2673      $ 0.3341      $ 120,665.32      $ 1,447,983.81     
    SMALL PACKAGE SORT SYSTEM,                   INTERNATIONAL INPUT, HEAVY
WEIGHT, EAST RAMP                   TAB-LINE MAINTENANCE   1/1/2007     556,334
     $ 0.2673      $ 0.3341      $ 15,490.42      $ 185,885.10        10 Parcel
27A (IMP APRON)   PARCEL 27A   1/1/2007     487,512      $ 0.1906      $ 0.2383
     $ 9,681.18      $ 116,174.11        11 Parcel A & B West (UNIMP GROUND)  
NORTH RAMP   1/1/2007     527,676      $ 0.1525      $ 0.1906      $ 8,381.25   
  $ 100,575.05        5 Parcel 16 (INTERNATIONAL PARK)     1/1/2007     796,312
     $ 0.2673      $ 0.3341      $ 22,172.31      $ 266,067.75        23  
GRAEBER ASSIGNMENT/TRUCKING OPERATION   1/1/2007     261,460      $ 0.1029     
$ 0.1286      $ 2,802.53      $ 33,630.32        SUPPLEMENTAL 9 (INTERNATIONAL
PARK)   PARKING AREA   1/1/2007     18,933      $ 0.2673      $ 0.3341      $
527.17      $ 6,325.99                      18   07-0975   SUPPLEMENTAL 8
(INTERNATIONAL PARK)   DC-10 HANGAR (LAND)   1/1/2007     552,730      $ 0.2673
     $ 0.2673      $ 12,312.06      $ 147,744.73                      18A  
07-0976   BUILDING HAVING AN AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS   DC-10
HANGAR (BUILDING)   9/1/2012 (4)     72,378      $ 1.2600        N/A        N/A
       N/A        CONSTRUCTED ON PARCEL 18               19   07-0977  
SUPPLEMENTAL 8 (INTERNATIONAL PARK)   ENGINE SHOP   1/1/2007     418,016      $
0.2673      $ 0.2673      $ 9,311.31      $ 111,735.68                      20  
07-0978   SUPPLEMENTAL 27   WEST SIDE OF TANG   3/1/2008     108,051      $
0.1525      $ 0.1525      $ 1,373.15      $ 16,477.78                      21  
07-0979   SUPPLEMENTAL 7   DEMOCRAT VEHICLE PARKING   1/1/2007     1,812,363   
  $ 0.1525      $ 0.1906      $ 28,786.37      $ 345,436.39    22   07-0980  
SUPPLEMENTAL 9   DEMOCRAT VEHICLE PARKING   1/1/2007     491,127      $ 0.1525
     $ 0.1906      $ 7,800.73      $ 93,608.81                      23   07-0981
  N/A   TAXIWAY SIERRA   2/1/2009     248,711      $ 0.2400      $ 0.2400      $
4,974.22      $ 59,690.64                      24   07-0982   N/A   SORT
FACILITY   9/1/2009 (5)     292,000      $ 1.2600      $ 1.2600      $ 30,660.00
     $ 367,920.00    25   07-0983   N/A   DEMOCRAT PARKING AREA   12/15/11 (8)  
  36,128      $ 0.1906        N/A        N/A        N/A    26   07-0985   N/A  
CORPORATE AVIATION HANGAR (BUILDING)   7/1/2014     35,070      $ 1.4238       
N/A        N/A        N/A          CORPORATE AVIATION HANGAR (LAND)   7/1/2014  
  161,334      $ 0.0000        N/A        N/A        N/A    27   07-0984   N/A  
HANGAR 11 (BUILDING)   7/1/2014     58,265      $ 1.4238        N/A        N/A
       N/A        N/A   HANGAR 12 (BUILDING)   7/1/2014     117,306      $
1.4238        N/A        N/A        N/A          HANGARS 11 AND 12 (LAND)  
7/1/2014     1,290,083      $ 0.0000        N/A        N/A        N/A    28  
07-0986   N/A   EAST GSE RAMP   7/1/2014 (10)     1,000,681      $ 0.1741       
N/A        N/A        N/A   



--------------------------------------------------------------------------------

                                2011       FEDEX
LEASE
NUMBER                     EFFECTIVE
DATE
RATE    

PARCEL

NUMBER

            EFFECTIVE
DATE   SQUARE
FEET       EFFECTIVE DECEMBER 2011      

SUPPLEMENTAL

 

USE OR

LOCATION

        RATES     MONTHLY     ANNUAL   1   07-0958   N/A   TAXIWAY N   2/1/2009
    100,035      $ 0.1906      $ 0.1906      $ 1,588.89      $ 19,066.67    2  
07-0959   SUPPLEMENTAL 26   AMR FACILITIES/LANDLOCKED PARCELS   1/1/2007    
1,082,446        Varies (1)        Varies (1)      $ 28,533.41      $ 342,400.87
       N/A 5th Amendment to Composite Lease   UNIMPROVED GROUND   11/1/2013 (9)
    44,344      $ 0.2077        N/A        N/A        N/A    3   07-0960  
SUPPLEMENTALS   WEST RAMP                 18, 19, 20, 21, 22 & 23   UNIMPROVED
GROUND   1/1/2007     3,111,647      $ 0.1525      $ 0.1906      $ 49,423.33   
  $ 593,079.92        22, 24 & 25   UNIMPROVED GROUND   1/1/2007     914,283   
  $ 0.1525      $ 0.1906      $ 14,521.86      $ 174,262.34        N/A 5th
Amendment to Composite Lease   UNIMPROVED GROUND   11/1/2013 (9)     2,744     
$ 0.2077        N/A        N/A        N/A    4   07-0961   N/A   TAXIWAY C  
2/1/2009     731,098      $ 0.2400      $ 0.2400      $ 14,621.96      $
175,463.52    5   07-0962   SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP  
1/1/2007     $ 0.1525              SUPPLEMENTAL 17   UNIMPROVED APRON/SIERRA
RAMP   1/1/2007     515,496      $ 0.1525      $ 0.1906      $ 8,187.79      $
98,253.48    6   07-0963   AGREEMENT #92-0833   IRS/AOD   1/1/2007     2,248,286
       N/A (6)        N/A (6)      $ 125,000.00      $ 1,500,000.00    7  
07-0964   SOUTHWIDE #90-0242   GRAEBER ASSIGNMENT   1/1/2007     427,030       
N/A (6)        N/A (6)      $ 2,506.15      $ 30,073.80    8   07-0965  
SOUTHWIDE ASGMT. #80-0223   EQUITABLE LIFE   1/1/2007     451,370        N/A (6)
       N/A (6)      $ 2,340.16      $ 28,081.92    9   07-0966   SUPPLEMENTAL 15
(INTERNATIONAL PARK)   FEDEX PARKING - TCHULAHOMA   1/1/2007     833,458      $
0.2673      $ 0.2673      $ 18,565.28      $ 222,783.32    10   07-0967  
SUPPLEMENTAL 16 (INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE AREA  
1/1/2007 (2)     140,617      $ 0.2673      $ 0.2673      $ 3,132.24      $
37,586.92    11   07-0968   SUPPLEMENTAL 13   UNIMPROVED GROUND/GSE STORAGE  
1/1/2007     187,217      $ 0.1525      $ 0.1906      $ 2,973.63      $
35,683.56    12   07-0969   SUPPLEMENTAL 27   A-380 GSE STORAGE   12/01/07    
187,618      $ 0.1525      $ 0.1525      $ 2,384.31      $ 28,611.75    13  
07-0970   SUPPLEMENTAL 23   A-380 RAMP   1/1/2007     1,897,879      $ 0.1220   
  $ 0.1220      $ 19,295.10      $ 231,541.24        SUPPLEMENTAL 25   A-380 GSE
RAMP   1/1/2007     319,113      $ 0.1525      $ 0.1906      $ 5,068.58      $
60,822.94    14   07-0971   SUPPLEMENTAL 14   UNIMPROVED APRON/DE-ICING
EQUIPMENT STORAGE   1/1/2007     428,616      $ 0.1525      $ 0.1906      $
6,807.85      $ 81,694.21    15   07-0972   N/A   SPRANKLE ROAD   1/1/2007    
200,695      $ 0.0000      $ 0.0000      $ 0.00      $ 0.00    16   07-0973  
N/A   REPUBLIC ROAD   1/1/2007     113,179      $ 0.0000      $ 0.0000      $
0.00      $ 0.00    17   07-0974   SUPPLEMENTALS                   1 Parcel 1,
2, 3, 4, 6 & 9 (UNIMP GROUND)     1/1/2007     1,662,877      $ 0.1525      $
0.1906      $ 26,412.03      $ 316,944.36        1 Parcel 1, 2, 7, 9 (IMP APRON)
    1/1/2007     1,908,290      $ 0.1906      $ 0.2383      $ 37,895.46      $
454,745.51        Parcel 5 (INTERNATIONAL PARK)     1/1/2007     24,000      $
0.2673      $ 0.3341      $ 668.25      $ 8,019.00        1 Parcel 8
(INTERNATIONAL PARK)   FUEL TANKS   1/1/2007     247,254      $ 0.2673      $
0.3341      $ 6,884.48      $ 82,613.74        1 & 8 Parcel 12 (INETRNATIONAL
PARK)   ARTC TRAINING BUILDING   1/1/2007     117,915      $ 0.2673      $
0.3341      $ 3,283.20      $ 39,398.35        1 & 8 Parcel 11 (INTERNATIONAL
PARK)   GAS STATION   1/1/2007     45,359      $ 0.2673      $ 0.3341      $
1,262.96      $ 15,155.58        8 Parcel 9 (INTERNATIONAL PARK)   SOUTH RAMP,
COURTYARD, SOUTHGATES   1/1/2007     1,586,172      $ 0.2673      $ 0.3341     
$ 44,164.98      $ 529,979.72        Parcel 10 (INTERNATIONAL PARK)  
SOUTHEASTERN RAMP, NORTH SECONDARY,   1/1/2007     70,200      $ 0.2673      $
0.3341      $ 1,954.63      $ 23,455.58        Parcel 17 (INTERNATIONAL PARK)  
NORTH INPUT, PRIMARY SORT,   1/1/2007     4,333,659      $ 0.2673      $ 0.3341
     $ 120,665.32      $ 1,447,983.81          SMALL PACKAGE SORT SYSTEM,      
            INTERNATIONAL INPUT, HEAVY WEIGHT, EAST RAMP                  
TAB-LINE MAINTENANCE   1/1/2007     556,334      $ 0.2673      $ 0.3341      $
15,490.42      $ 185,885.10        10 Parcel 27A (IMP APRON)   PARCEL 27A  
1/1/2007     487,512      $ 0.1906      $ 0.2383      $ 9,681.18      $
116,174.11        11 Parcel A & B West (UNIMP GROUND)   NORTH RAMP   1/1/2007  
  527,676      $ 0.1525      $ 0.1906      $ 8,381.25      $ 100,575.05        5
Parcel 16 (INTERNATIONAL PARK)     1/1/2007     796,312      $ 0.2673      $
0.3341      $ 22,172.31      $ 266,067.75        23   GRAEBER
ASSIGNMENT/TRUCKING OPERATION   1/1/2007     261,460      $ 0.1029      $ 0.1286
     $ 2,802.53      $ 33,630.32        SUPPLEMENTAL 9 (INTERNATIONAL PARK)  
PARKING AREA   1/1/2007     18,933      $ 0.2673      $ 0.3341      $ 527.17   
  $ 6,325.99                      18   07-0975   SUPPLEMENTAL 8 (INTERNATIONAL
PARK)   DC-10 HANGAR (LAND)   1/1/2007     552,730      $ 0.2673      $ 0.2673
     $ 12,312.06      $ 147,744.73                      18A   07-0976   BUILDING
HAVING AN AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS   DC-10 HANGAR (BUILDING)  
9/1/2012 (4)     72,378      $ 1.2600        N/A        N/A        N/A       
CONSTRUCTED ON PARCEL 18               19   07-0977   SUPPLEMENTAL 8
(INTERNATIONAL PARK)   ENGINE SHOP   1/1/2007     418,016      $ 0.2673      $
0.2673      $ 9,311.31      $ 111,735.68                      20   07-0978  
SUPPLEMENTAL 27   WEST SIDE OF TANG   3/1/2008     108,051      $ 0.1525      $
0.1525      $ 1,373.15      $ 16,477.78                      21   07-0979  
SUPPLEMENTAL 7   DEMOCRAT VEHICLE PARKING   1/1/2007     1,812,363      $ 0.1525
     $ 0.1906      $ 28,786.37      $ 345,436.39    22   07-0980   SUPPLEMENTAL
9   DEMOCRAT VEHICLE PARKING   1/1/2007     491,127      $ 0.1525      $ 0.1906
     $ 7,800.73      $ 93,608.81                      23   07-0981   N/A  
TAXIWAY SIERRA   2/1/2009     248,711      $ 0.2400      $ 0.2400      $
4,974.22      $ 59,690.64                      24   07-0982   N/A   SORT
FACILITY   9/1/2009 (5)     292,000      $ 1.2600      $ 1.2600      $ 30,660.00
     $ 367,920.00    25   07-0983   N/A   DEMOCRAT PARKING AREA   12/15/11 (8)  
  36,128      $ 0.1906        N/A        N/A        N/A    26   07-0985   N/A  
CORPORATE AVIATION HANGAR (BUILDING)   7/1/2014     35,070      $ 1.4238       
N/A        N/A        N/A          CORPORATE AVIATION HANGAR (LAND)   7/1/2014  
  161,334      $ 0.0000        N/A        N/A        N/A    27   07-0984   N/A  
HANGAR 11 (BUILDING)   7/1/2014     58,265      $ 1.4238        N/A        N/A
       N/A        N/A   HANGAR 12 (BUILDING)   7/1/2014     117,306      $
1.4238        N/A        N/A        N/A          HANGARS 11 AND 12 (LAND)  
7/1/2014     1,290,083      $ 0.0000        N/A        N/A        N/A    28  
07-0986   N/A   EAST GSE RAMP   7/1/2014 (10)     1,000,681      $ 0.1741       
N/A        N/A        N/A   



--------------------------------------------------------------------------------

                                2012       FEDEX
LEASE
NUMBER                     EFFECTIVE
DATE
RATE    

PARCEL

NUMBER

            EFFECTIVE
DATE   SQUARE
FEET       EFFECTIVE SEPTEMBER 2012      

SUPPLEMENTAL

 

USE OR

LOCATION

        RATES     MONTHLY     ANNUAL   1   07-0958   N/A   TAXIWAY N   2/1/2009
    100,035      $ 0.1906      $ 0.1906      $ 1,588.89      $ 19,066.67    2  
07-0959   SUPPLEMENTAL 26   AMR FACILITIES/LANDLOCKED PARCELS   1/1/2007    
1,082,446        Varies (1)        Varies (1)      $ 28,533.41      $ 342,400.87
       N/A 5th Amendment to Composite Lease   UNIMPROVED GROUND   11/1/2013(9)  
  44,344      $ 0.2077        N/A        N/A        N/A    3   07-0960  
SUPPLEMENTALS   WEST RAMP                 18, 19, 20, 21, 22 & 23   UNIMPROVED
GROUND   1/1/2007     3,111,647      $ 0.1525      $ 0.1906      $ 49,423.33   
  $ 593,079.92        22, 24 & 25   UNIMPROVED GROUND   1/1/2007     914,283   
  $ 0.1525      $ 0.1906      $ 14,521.86      $ 174,262.34        N/A 5th
Amendment to Composite Lease   UNIMPROVED GROUND   11/1/2013(9)     2,744      $
0.2077        N/A        N/A        N/A    4   07-0961   N/A   TAXIWAY C  
2/1/2009     731,098      $ 0.2400      $ 0.2400      $ 14,621.96      $
175,463.52    5   07-0962   SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP  
1/1/2007     $ 0.1525              SUPPLEMENTAL 17   UNIMPROVED APRON/SIERRA
RAMP   1/1/2007     515,496      $ 0.1525      $ 0.1906      $ 8,187.79      $
98,253.48    6   07-0963   AGREEMENT #92-0833   IRS/AOD   1/1/2007     2,248,286
       N/A (6)        N/A (6)      $ 125,000.00      $ 1,500,000.00    7  
07-0964   SOUTHWIDE #90-0242   GRAEBER ASSIGNMENT   1/1/2007     427,030       
N/A (6)        N/A (6)      $ 2,506.15      $ 30,073.80    8   07-0965  
SOUTHWIDE ASGMT. #80-0223   EQUITABLE LIFE   1/1/2007     451,370        N/A (6)
       N/A (6)      $ 2,340.16      $ 28,081.92    9   07-0966   SUPPLEMENTAL 15
(INTERNATIONAL PARK)   FEDEX PARKING - TCHULAHOMA   1/1/2007     833,458      $
0.2673      $ 0.2673      $ 18,565.28      $ 222,783.32    10   07-0967  
SUPPLEMENTAL 16 (INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE AREA  
1/1/2007(2)     140,617      $ 0.2673      $ 0.2673      $ 3,132.24      $
37,586.92    11   07-0968   SUPPLEMENTAL 13   UNIMPROVED GROUND/GSE STORAGE  
1/1/2007     187,217      $ 0.1525      $ 0.1906      $ 2,973.63      $
35,683.56    12   07-0969   SUPPLEMENTAL 27   A-380 GSE STORAGE   12/01/07    
187,618      $ 0.1525      $ 0.1525      $ 2,384.31      $ 28,611.75    13  
07-0970   SUPPLEMENTAL 23   A-380 RAMP   1/1/2007     1,897,879      $ 0.1220   
  $ 0.1220      $ 19,295.10      $ 231,541.24        SUPPLEMENTAL 25   A-380 GSE
RAMP   1/1/2007     319,113      $ 0.1525      $ 0.1906      $ 5,068.58      $
60,822.94    14   07-0971   SUPPLEMENTAL 14   UNIMPROVED APRON/DE-ICING
EQUIPMENT STORAGE   1/1/2007     428,616      $ 0.1525      $ 0.1906      $
6,807.85      $ 81,694.21    15   07-0972   N/A   SPRANKLE ROAD   1/1/2007    
200,695      $ 0.0000      $ 0.0000      $ 0.0000      $ 0.0000    16   07-0973
  N/A   REPUBLIC ROAD   1/1/2007     113,179      $ 0.0000      $ 0.0000      $
0.0000      $ 0.0000    17   07-0974   SUPPLEMENTALS                   1 Parcel
1, 2, 3, 4, 6 & 9 (UNIMP GROUND)     1/1/2007     1,662,877      $ 0.1525      $
0.1906      $ 26,412.03      $ 316,944.36        1 Parcel 1, 2, 7, 9 (IMP APRON)
    1/1/2007     1,908,290      $ 0.1906      $ 0.2383      $ 37,895.46      $
454,745.51        Parcel 5 (INTERNATIONAL PARK)     1/1/2007     24,000      $
0.2673      $ 0.3341      $ 668.25      $ 8,019.00        1 Parcel 8
(INTERNATIONAL PARK)   FUEL TANKS   1/1/2007     247,254      $ 0.2673      $
0.3341      $ 6,884.48      $ 82,613.74        1 & 8 Parcel 12 (INETRNATIONAL
PARK)   ARTC TRAINING BUILDING   1/1/2007     117,915      $ 0.2673      $
0.3341      $ 3,283.20      $ 39,398.35        1 & 8 Parcel 11 (INTERNATIONAL
PARK)   GAS STATION   1/1/2007     45,359      $ 0.2673      $ 0.3341      $
1,262.96      $ 15,155.58        8 Parcel 9 (INTERNATIONAL PARK)   SOUTH RAMP,
COURTYARD, SOUTHGATES   1/1/2007     1,586,172      $ 0.2673      $ 0.3341     
$ 44,164.98      $ 529,979.72        Parcel 10 (INTERNATIONAL PARK)  
SOUTHEASTERN RAMP, NORTH SECONDARY,   1/1/2007     70,200      $ 0.2673      $
0.3341      $ 1,954.63      $ 23,455.58        Parcel 17 (INTERNATIONAL PARK)  
NORTH INPUT, PRIMARY SORT,   1/1/2007     4,333,659      $ 0.2673      $ 0.3341
     $ 120,665.32      $ 1,447,983.81          SMALL PACKAGE SORT SYSTEM,      
            INTERNATIONAL INPUT, HEAVY WEIGHT, EAST RAMP                  
TAB-LINE MAINTENANCE   1/1/2007     556,334      $ 0.2673      $ 0.3341      $
15,490.42      $ 185,885.10        10 Parcel 27A (IMP APRON)   PARCEL 27A  
1/1/2007     487,512      $ 0.1906      $ 0.2383      $ 9,681.18      $
116,174.11        11 Parcel A & B West (UNIMP GROUND)   NORTH RAMP   1/1/2007  
  527,676      $ 0.1525      $ 0.1906      $ 8,381.25      $ 100,575.05        5
Parcel 16 (INTERNATIONAL PARK)     1/1/2007     796,312      $ 0.2673      $
0.3341      $ 22,172.31      $ 266,067.75        23   GRAEBER
ASSIGNMENT/TRUCKING OPERATION   1/1/2007     261,460      $ 0.1029      $ 0.1286
     $ 2,802.53      $ 33,630.32        SUPPLEMENTAL 9 (INTERNATIONAL PARK)  
PARKING AREA   1/1/2007     18,933      $ 0.2673      $ 0.3341      $ 527.17   
  $ 6,325.99                      18   07-0975   SUPPLEMENTAL 8 (INTERNATIONAL
PARK)   DC-10 HANGAR (LAND)   1/1/2007     552,730      $ 0.2673      $ 0.2673
     $ 12,312.06      $ 147,744.73                      18A   07-0976   BUILDING
HAVING AN AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS   DC-10 HANGAR (BUILDING)  
9/1/2012(4)     72,378      $ 1.2600      $ 1.2600      $ 7,599.69      $
91,196.28        CONSTRUCTED ON PARCEL 18               19   07-0977  
SUPPLEMENTAL 8 (INTERNATIONAL PARK)   ENGINE SHOP   1/1/2007     418,016      $
0.2673      $ 0.2673      $ 9,311.31      $ 111,735.68                      20  
07-0978   SUPPLEMENTAL 27   WEST SIDE OF TANG   3/1/2008     108,051      $
0.1525      $ 0.1525      $ 1,373.15      $ 16,477.78                      21  
07-0979   SUPPLEMENTAL 7   DEMOCRAT VEHICLE PARKING   1/1/2007     1,812,363   
  $ 0.1525      $ 0.1906      $ 28,786.37      $ 345,436.39    22   07-0980  
SUPPLEMENTAL 9   DEMOCRAT VEHICLE PARKING   1/1/2007     491,127      $ 0.1525
     $ 0.1906      $ 7,800.73      $ 93,608.81                      23   07-0981
  N/A   TAXIWAY SIERRA   2/1/2009     248,711      $ 0.2400      $ 0.2400      $
4,974.22      $ 59,690.64                      24   07-0982   N/A   SORT
FACILITY   9/1/2009(5)     292,000      $ 1.2600      $ 1.2600      $ 30,660.00
     $ 367,920.00    25   07-0983   N/A   DEMOCRAT PARKING AREA   12/15/11(8)  
  36,128      $ 0.1906      $ 0.1906      $ 573.83      $ 6,885.99    26  
07-0985   N/A   CORPORATE AVIATION HANGAR (BUILDING)   7/1/2014     35,070     
$ 1.4238        N/A        N/A        N/A          CORPORATE AVIATION HANGAR
(LAND)   7/1/2014     161,334      $ 0.0000        N/A        N/A        N/A   
27   07-0984   N/A   HANGAR 11 (BUILDING)   7/1/2014     58,265      $ 1.4238   
    N/A        N/A        N/A        N/A   HANGAR 12 (BUILDING)   7/1/2014    
117,306      $ 1.4238        N/A        N/A        N/A          HANGARS 11 AND
12 (LAND)   7/1/2014     1,290,083      $ 0.0000        N/A        N/A       
N/A    28   07-0986   N/A   EAST GSE RAMP   7/1/2014(10)     1,000,681      $
0.1741        N/A        N/A        N/A                     

 

12



--------------------------------------------------------------------------------

                                2013       FEDEX
LEASE
NUMBER                     EFFECTIVE
DATE
RATE    

PARCEL

NUMBER

            EFFECTIVE
DATE   SQUARE
FEET       EFFECTIVE July 1, 2013            

SUPPLEMENTAL

 

USE OR

LOCATION

        ESCALATION (3)     RATES     MONTHLY     ANNUAL   1   07-0958   N/A  
TAXIWAY N   2/1/2009     100,035      $ 0.1906        CPI OR 13 %    $ 0.2077   
  $ 1,731.41      $ 20,776.95    2   07-0959   SUPPLEMENTAL 26   AMR
FACILITIES/LANDLOCKED PARCELS   1/1/2007     1,082,446        Varies (1)       
CPI OR 13 %      Varies (1)      $ 31,092.85      $ 373,114.23        N/A 5th
Amendment to Composite Lease   UNIMPROVED GROUND   11/1/2013(9)     44,344     
$ 0.2077        CPI OR 13 %      0.2077(9)        N/A        N/A    3   07-0960
  SUPPLEMENTALS   WEST RAMP                   18, 19, 20, 21, 22 & 23  
UNIMPROVED GROUND   1/1/2007     3,111,647      $ 0.1525        CPI OR 13 %    $
0.2077      $ 53,856.60      $ 646,279.19        22, 24 & 25   UNIMPROVED GROUND
  1/1/2007     914,283      $ 0.1525        CPI OR 13 %    $ 0.2077      $
15,824.47      $ 189,893.67        N/A 5th Amendment to Composite Lease  
UNIMPROVED GROUND   11/1/2013(9)     2,744      $ 0.2077        CPI OR 13 %     
N/A        N/A        N/A    4   07-0961   N/A   TAXIWAY C   2/1/2009    
731,098      $ 0.2400        CPI OR 13 %    $ 0.2615      $ 15,933.55      $
191,202.60    5   07-0962   SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP  
1/1/2007     $ 0.1525        CPI OR 13 %            SUPPLEMENTAL 17   UNIMPROVED
APRON/SIERRA RAMP   1/1/2007     515,496      $ 0.1525        CPI OR 13 %    $
0.2077      $ 8,922.24      $ 107,066.88    6   07-0963   AGREEMENT #92-0833  
IRS/AOD   1/1/2007     2,248,286        N/A (6)        15 %(7)      N/A (6)     
$ 143,750.00      $ 1,725,000.00    7   07-0964   SOUTHWIDE #90-0242   GRAEBER
ASSIGNMENT   1/1/2007     427,030        N/A (6)        CPI OR 13 %      N/A (6)
     $ 2,730.95      $ 32,771.42    8   07-0965   SOUTHWIDE ASGMT. #80-0223  
EQUITABLE LIFE   1/1/2007     451,370        N/A (6)        CPI OR 13 %      N/A
(6)      $ 2,550.07      $ 30,600.87    9   07-0966   SUPPLEMENTAL 15
(INTERNATIONAL PARK)   FEDEX PARKING - TCHULAHOMA   1/1/2007     833,458      $
0.2673        CPI OR 13 %    $ 0.2913      $ 20,230.58      $ 242,766.99    10  
07-0967   SUPPLEMENTAL 16 (INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE AREA
  1/1/2007(2)     140,617      $ 0.2673        CPI OR 13 %    $ 0.2913      $
3,413.21      $ 40,958.47    11   07-0968   SUPPLEMENTAL 13   UNIMPROVED
GROUND/GSE STORAGE   1/1/2007     187,217      $ 0.1525        CPI OR 13 %    $
0.2077      $ 3,240.36      $ 38,884.38    12   07-0969   SUPPLEMENTAL 27  
A-380 GSE STORAGE   12/01/07     187,618      $ 0.1525        CPI OR 13 %    $
0.1662      $ 2,598.18      $ 31,178.22    13   07-0970   SUPPLEMENTAL 23  
A-380 RAMP   1/1/2007     1,897,879      $ 0.1220        CPI OR 13 %    $ 0.1329
     $ 21,025.87      $ 252,310.49        SUPPLEMENTAL 25   A-380 GSE RAMP  
1/1/2007     319,113      $ 0.1525        CPI OR 13 %    $ 0.2077      $
5,523.23      $ 66,278.76    14   07-0971   SUPPLEMENTAL 14   UNIMPROVED
APRON/DE-ICING EQUIPMENT STORAGE   1/1/2007     428,616      $ 0.1525       
CPI OR 13 %    $ 0.2077      $ 7,418.52      $ 89,022.18    15   07-0972   N/A  
SPRANKLE ROAD   1/1/2007     200,695      $ 0.0000        N/A      $ 0.0000     
$ 0.0000      $ 0.0000    16   07-0973   N/A   REPUBLIC ROAD   1/1/2007    
113,179      $ 0.0000        N/A      $ 0.0000      $ 0.0000      $ 0.0000    17
  07-0974   SUPPLEMENTALS                     1 Parcel 1, 2, 3, 4, 6 & 9 (UNIMP
GROUND)     1/1/2007     1,662,877      $ 0.1525        CPI OR 13 %    $ 0.2077
     $ 28,781.19      $ 345,374.26        1 Parcel 1, 2, 7, 9 (IMP APRON)    
1/1/2007     1,908,290      $ 0.1906        CPI OR 13 %    $ 0.2597      $
41,294.68      $ 495,536.18        Parcel 5 (INTERNATIONAL PARK)     1/1/2007  
  24,000      $ 0.2673        CPI OR 13 %    $ 0.3641      $ 728.14      $
8,737.65        1 Parcel 8 (INTERNATIONAL PARK)   FUEL TANKS   1/1/2007    
247,254      $ 0.2673        CPI OR 13 %    $ 0.3641      $ 7,501.45      $
90,017.46        1 & 8 Parcel 12 (INETRNATIONAL PARK)   ARTC TRAINING BUILDING  
1/1/2007     117,915      $ 0.2673        CPI OR 13 %    $ 0.3641      $
3,577.43      $ 42,929.17        1 & 8 Parcel 11 (INTERNATIONAL PARK)   GAS
STATION   1/1/2007     45,359      $ 0.2673        CPI OR 13 %    $ 0.3641     
$ 1,376.15      $ 16,513.80        8 Parcel 9 (INTERNATIONAL PARK)   SOUTH RAMP,
COURTYARD, SOUTHGATES   1/1/2007     1,586,172      $ 0.2673        CPI OR 13 % 
  $ 0.3641      $ 48,122.97      $ 577,475.69        Parcel 10 (INTERNATIONAL
PARK)   SOUTHEASTERN RAMP, NORTH SECONDARY,   1/1/2007     70,200      $ 0.2673
       CPI OR 13 %    $ 0.3641      $ 2,129.80      $ 25,557.63        Parcel 17
(INTERNATIONAL PARK)   NORTH INPUT, PRIMARY SORT,   1/1/2007     4,333,659     
$ 0.2673        CPI OR 13 %    $ 0.3641      $ 131,479.16      $ 1,577,749.90   
      SMALL PACKAGE SORT SYSTEM,                     INTERNATIONAL INPUT, HEAVY
WEIGHT, EAST RAMP                     TAB-LINE MAINTENANCE   1/1/2007    
556,334      $ 0.2673        CPI OR 13 %    $ 0.3641      $ 16,878.65      $
202,543.84        10 Parcel 27A (IMP APRON)   PARCEL 27A   1/1/2007     487,512
     $ 0.1906        CPI OR 13 %    $ 0.2597      $ 10,549.58      $ 126,594.93
       11 Parcel A & B West (UNIMP GROUND)   NORTH RAMP   1/1/2007     527,676
     $ 0.1525        CPI OR 13 %    $ 0.2077      $ 9,133.05      $ 109,596.63
       5 Parcel 16 (INTERNATIONAL PARK)     1/1/2007     796,312      $ 0.2673
       CPI OR 13 %    $ 0.3641      $ 24,159.36      $ 289,912.33        23  
GRAEBER ASSIGNMENT/TRUCKING OPERATION   1/1/2007     261,460      $ 0.1029     
  CPI OR 13 %    $ 0.1401      $ 3,053.32      $ 36,639.83        SUPPLEMENTAL 9
(INTERNATIONAL PARK)   PARKING AREA   1/1/2007     18,933      $ 0.2673       
CPI OR 13 %    $ 0.3641      $ 574.41      $ 6,892.91                        18
  07-0975   SUPPLEMENTAL 8 (INTERNATIONAL PARK)   DC-10 HANGAR (LAND)   1/1/2007
    552,730      $ 0.2673        CPI OR 13 %    $ 0.2913      $ 13,416.45      $
160,997.43                        18A   07-0976   BUILDING HAVING AN AREA OF
72,378 SQ FT & OTHER IMPROVEMENTS   DC-10 HANGAR (BUILDING)   9/1/2012(4)    
72,378      $ 1.2600        CPI OR 13 %    $ 1.3730      $ 8,281.38      $
99,376.59        CONSTRUCTED ON PARCEL 18                 19   07-0977  
SUPPLEMENTAL 8 (INTERNATIONAL PARK)   ENGINE SHOP   1/1/2007     418,016      $
0.2673        CPI OR 13 %    $ 0.2913      $ 10,146.53      $ 121,758.37       
                20   07-0978   SUPPLEMENTAL 27   WEST SIDE OF TANG   3/1/2008  
  108,051      $ 0.1525        CPI OR 13 %    $ 0.1662      $ 1,496.32      $
17,955.83                        21   07-0979   SUPPLEMENTAL 7   DEMOCRAT
VEHICLE PARKING   1/1/2007     1,812,363      $ 0.1525        CPI OR 13 %    $
0.2077      $ 31,368.50      $ 376,422.03    22   07-0980   SUPPLEMENTAL 9  
DEMOCRAT VEHICLE PARKING   1/1/2007     491,127      $ 0.1525        CPI OR 13
%    $ 0.2077      $ 8,500.46      $ 102,005.52                        23  
07-0981   N/A   TAXIWAY SIERRA   2/1/2009     248,711      $ 0.2400       
CPI OR 13 %    $ 0.2615      $ 5,420.41      $ 65,044.89                       
24   07-0982   N/A   SORT FACILITY   9/1/2009(5)     292,000      $ 1.2600     
  CPI OR 13 %    $ 1.3730      $ 33,410.20      $ 400,922.42    25   07-0983  
N/A   DEMOCRAT PARKING AREA   12/15/11(8)     36,128      $ 0.1906       
CPI OR 13 %    $ 0.2077      $ 625.31      $ 7,503.67    26   07-0985   N/A  
CORPORATE AVIATION HANGAR (BUILDING)   7/1/2014     35,070      $ 1.4238       
CPI OR 13 %      N/A        N/A        N/A          CORPORATE AVIATION HANGAR
(LAND)   7/1/2014     161,334      $ 0.0000        N/A        N/A        N/A   
    N/A    27   07-0984   N/A   HANGAR 11 (BUILDING)   7/1/2014     58,265     
$ 1.4238        CPI OR 13 %      N/A        N/A        N/A        N/A   HANGAR
12 (BUILDING)   7/1/2014     117,306      $ 1.4238        CPI OR 13 %      N/A
       N/A        N/A          HANGARS 11 AND 12 (LAND)   7/1/2014     1,290,083
     $ 0.0000        N/A        N/A        N/A        N/A    28   07-0986   N/A
  EAST GSE RAMP   7/1/2014(10)     1,000,681      $ 0.1741        CPI OR 13 %   
  N/A        N/A        N/A                      Totals      $ 781,847.02      $
9,382,164.23   



--------------------------------------------------------------------------------

                                    2014             FEDEX
LEASE
NUMBER                         EFFECTIVE
DATE
RATE       2018  

PARCEL

NUMBER

              EFFECTIVE
DATE     SQUARE
FEET       EFFECTIVE July 1, 2014     EFFECTIVE
July 1, 2018      

SUPPLEMENTAL

  USE OR
LOCATION           RATES     MONTHLY     ANNUAL     ESCALATION (3)   1   07-0958
  N/A     TAXIWAY N        2/1/2009        100,035      $ 0.1906      $ 0.2077
     $ 1,731.41      $ 20,776.95        CPI OR 13 %  2   07-0959   SUPPLEMENTAL
26    
 
 
  AMR
FACILITIES/
LANDLOCKED
PARCELS   
 
  
       1/1/2007        1,082,446        Varies (1)        Varies (1)      $
31,092.85      $ 373,114.23        CPI OR 13 %      N/A 5th Amendment to
Composite Lease    
  UNIMPROVED
GROUND   
       11/1/2013(9)        44,344      $ 0.2077      $ 0.2077      $ 767.52     
$ 9,210.25        CPI OR 13 %  3   07-0960   SUPPLEMENTALS     WEST RAMP       
              18, 19, 20, 21, 22 & 23    
  UNIMPROVED
GROUND   
       1/1/2007        3,111,647      $ 0.1525      $ 0.2077      $ 53,856.60   
  $ 646,279.19        CPI OR 13 %      22, 24 & 25    
  UNIMPROVED
GROUND   
       1/1/2007        914,283      $ 0.1525      $ 0.2077      $ 15,824.47     
$ 189,893.67        CPI OR 13 %      N/A 5th Amendment to Composite Lease    
  UNIMPROVED
GROUND   
       11/1/2013(9)        2,744      $ 0.2077      $ 0.2077      $ 47.49      $
569.92        CPI OR 13 %  4   07-0961   N/A     TAXIWAY C        2/1/2009     
  731,098      $ 0.2400      $ 0.2615      $ 15,933.55      $ 191,202.60       
CPI OR 13 %  5   07-0962   SUPPLEMENTAL 13    
 
 
  UNIMPROVED
APRON/
GRACELAND
RAMP   
 
  
       1/1/2007        $ 0.1525              CPI OR 13 %      SUPPLEMENTAL 17  
 
 
  UNIMPROVED
APRON/SIERRA
RAMP   
  
       1/1/2007        515,496      $ 0.1525      $ 0.2077      $ 8,922.24     
$ 107,066.88        CPI OR 13 %  6   07-0963   AGREEMENT #92-0833     IRS/AOD   
    1/1/2007        2,248,286        N/A (6)        N/A (6)      $ 143,750.00   
  $ 1,725,000.00        CPI OR 13 %  7   07-0964   SOUTHWIDE #90-0242    
  GRAEBER
ASSIGNMENT   
       1/1/2007        427,030        N/A (6)        N/A (6)      $ 2,730.95   
  $ 32,771.42        CPI OR 13 %  8   07-0965   SOUTHWIDE ASGMT. #80-0223    
EQUITABLE LIFE        1/1/2007        451,370        N/A (6)        N/A (6)     
$ 2,550.07      $ 30,600.87        CPI OR 13 %  9   07-0966   SUPPLEMENTAL 15
(INTERNATIONAL PARK)    
  FEDEX PARKING
- TCHULAHOMA   
       1/1/2007        833,458      $ 0.2673      $ 0.2913      $ 20,230.58     
$ 242,766.99        CPI OR 13 %  10   07-0967   SUPPLEMENTAL 16 (INTERNATIONAL
PARK)    
 
  FEDEX
CONSTRUCTION
STORAGE AREA   
  
       1/1/2007(2)        140,617      $ 0.2673      $ 0.2913      $ 3,413.21   
  $ 40,958.47        CPI OR 13 %  11   07-0968   SUPPLEMENTAL 13    
 
  UNIMPROVED
GROUND/GSE
STORAGE   
  
       1/1/2007        187,217      $ 0.1525      $ 0.2077      $ 3,240.36     
$ 38,884.38        CPI OR 13 %  12   07-0969   SUPPLEMENTAL 27    
  A-380 GSE
STORAGE   
       12/01/07        187,618      $ 0.1525      $ 0.1662      $ 2,598.18     
$ 31,178.22        CPI OR 13 %  13   07-0970   SUPPLEMENTAL 23     A-380 RAMP   
    1/1/2007        1,897,879      $ 0.1220      $ 0.1329      $ 21,025.87     
$ 252,310.49        CPI OR 13 %      SUPPLEMENTAL 25     A-380 GSE RAMP       
1/1/2007        319,113      $ 0.1525      $ 0.2077      $ 5,523.23      $
66,278.76        CPI OR 13 %  14   07-0971   SUPPLEMENTAL 14    
 
 
  UNIMPROVED
APRON/DE-ICING
EQUIPMENT
STORAGE   
  
  
       1/1/2007        428,616      $ 0.1525      $ 0.2077      $ 7,418.52     
$ 89,022.18        CPI OR 13 %  15   07-0972   N/A    
  SPRANKLE
ROAD   
       1/1/2007        200,695      $ 0.0000      $ 0.0000      $ 0.0000      $
0.0000        N/A    16   07-0973   N/A     REPUBLIC ROAD        1/1/2007       
113,179      $ 0.0000      $ 0.0000      $ 0.0000      $ 0.0000        N/A    17
  07-0974   SUPPLEMENTALS                     1 Parcel 1, 2, 3, 4, 6 & 9 (UNIMP
GROUND)       1/1/2007        1,662,877      $ 0.1525      $ 0.2077      $
28,781.19      $ 345,374.26        CPI OR 13 %      1 Parcel 1, 2, 7, 9 (IMP
APRON)       1/1/2007        1,908,290      $ 0.1906      $ 0.2597      $
41,294.68      $ 495,536.18        CPI OR 13 %      Parcel 5 (INTERNATIONAL
PARK)       1/1/2007        24,000      $ 0.2673      $ 0.3641      $ 728.14   
  $ 8,737.65        CPI OR 13 %      1 Parcel 8 (INTERNATIONAL PARK)     FUEL
TANKS        1/1/2007        247,254      $ 0.2673      $ 0.3641      $ 7,501.45
     $ 90,017.46        CPI OR 13 %      1 & 8 Parcel 12 (INETRNATIONAL PARK)  
 
  ARTC TRAINING
BUILDING   
       1/1/2007        117,915      $ 0.2673      $ 0.3641      $ 3,577.43     
$ 42,929.17        CPI OR 13 %      1 & 8 Parcel 11 (INTERNATIONAL PARK)     GAS
STATION        1/1/2007        45,359      $ 0.2673      $ 0.3641      $
1,376.15      $ 16,513.80        CPI OR 13 %      8 Parcel 9 (INTERNATIONAL
PARK)    
 
  SOUTH RAMP,
COURTYARD,
SOUTHGATES   
  
       1/1/2007        1,586,172      $ 0.2673      $ 0.3641      $ 48,122.97   
  $ 577,475.69        CPI OR 13 %      Parcel 10 (INTERNATIONAL PARK)    
 
  SOUTHEASTERN
RAMP, NORTH
SECONDARY,   
  
       1/1/2007        70,200      $ 0.2673      $ 0.3641      $ 2,129.80      $
25,557.63        CPI OR 13 %      Parcel 17 (INTERNATIONAL PARK)    
  NORTH INPUT,
PRIMARY SORT,   
       1/1/2007        4,333,659      $ 0.2673      $ 0.3641      $ 131,479.16
     $ 1,577,749.90        CPI OR 13 %         
 
  SMALL
PACKAGE SORT
SYSTEM,   
  
                        
 
 
  INTERNATIONAL
INPUT, HEAVY
WEIGHT, EAST
RAMP   
  
  
                        
  TAB-LINE
MAINTENANCE   
       1/1/2007        556,334      $ 0.2673      $ 0.3041      $ 14,099.88     
$ 169,198.54        CPI OR 13 %      10 Parcel 27A (IMP APRON)     PARCEL 27A   
    1/1/2007        487,512      $ 0.1906      $ 0.2597      $ 10,549.58      $
126,594.93        CPI OR 13 %      11 Parcel A & B West (UNIMP GROUND)     NORTH
RAMP        1/1/2007        527,676      $ 0.1525      $ 0.2077      $ 9,133.05
     $ 109,596.63        CPI OR 13 %      5 Parcel 16 (INTERNATIONAL PARK)      
1/1/2007        796,312      $ 0.2673      $ 0.3641      $ 24,159.36      $
289,912.33        CPI OR 13 %      23    
 
 
  GRAEBER
ASSIGNMENT/
TRUCKING
OPERATION   
 
  
       1/1/2007        261,460      $ 0.1029      $ 0.1401      $ 3,053.32     
$ 36,639.83        CPI OR 13 %      SUPPLEMENTAL 9 (INTERNATIONAL PARK)    
PARKING AREA        1/1/2007        18,933      $ 0.2673      $ 0.3641      $
574.41      $ 6,892.91        CPI OR 13 %                      18   07-0975  
SUPPLEMENTAL 8 (INTERNATIONAL PARK)    
  DC-10 HANGAR
(LAND)   
       1/1/2007        552,730      $ 0.2673      $ 0.2913      $ 13,416.45     
$ 160,997.43        CPI OR 13 %                      18A   07-0976   BUILDING
HAVING AN AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS    
  DC-10 HANGAR
(BUILDING)   
       9/1/2012(4)        72,378      $ 1.2600      $ 1.3730      $ 8,281.38   
  $ 99,376.59        CPI OR 13 %      CONSTRUCTED ON PARCEL 18                
19   07-0977   SUPPLEMENTAL 8 (INTERNATIONAL PARK)     ENGINE SHOP       
1/1/2007        418,016      $ 0.2673      $ 0.2913      $ 10,146.53      $
121,758.37        CPI OR 13 %                      20   07-0978   SUPPLEMENTAL
27    
  WEST SIDE OF
TANG   
       3/1/2008        108,051      $ 0.1525      $ 0.1662      $ 1,496.32     
$ 17,955.83        CPI OR 13 %                      21   07-0979   SUPPLEMENTAL
7    
 
  DEMOCRAT
VEHICLE
PARKING   
  
       1/1/2007        1,812,363      $ 0.1525      $ 0.2077      $ 31,368.50   
  $ 376,422.03        CPI OR 13 %  22   07-0980   SUPPLEMENTAL 9    
 
  DEMOCRAT
VEHICLE
PARKING   
  
       1/1/2007        491,127      $ 0.1525      $ 0.2077      $ 8,500.46     
$ 102,005.52        CPI OR 13 %                     23   07-0981   N/A    
  TAXIWAY
SIERRA   
       2/1/2009        248,711      $ 0.2400      $ 0.2615      $ 5,420.41     
$ 65,044.89        CPI OR 13 %                      24   07-0982   N/A     SORT
FACILITY        9/1/2009(5)        292,000      $ 1.2600      $ 1.3730      $
33,410.20      $ 400,922.42        CPI OR 13 %  25   07-0983   N/A    
  DEMOCRAT
PARKING AREA   
       12/15/11(8)        36,128      $ 0.1906      $ 0.2077      $ 625.31     
$ 7,503.67        CPI OR 13 %  26   07-0985   N/A    
 
 
  CORPORATE
AVIATION
HANGAR
(BUILDING)   
  
  
       7/1/2014        35,070      $ 1.4238      $ 1.4238      $ 4,161.06      $
49,932.67        CPI OR 13 %         
 
  CORPORATE
AVIATION
HANGAR (LAND)   
  
       7/1/2014        161,334      $ 0.0000        N/A        N/A        N/A   
    N/A    27   07-0984   N/A    
  HANGAR 11
(BUILDING)   
       7/1/2014        58,265      $ 1.4238      $ 1.4238      $ 6,913.14      $
82,957.71        CPI OR 13 %      N/A    
  HANGAR 12
(BUILDING)   
       7/1/2014        117,306      $ 1.4238      $ 1.4238      $ 13,918.36     
$ 167,020.28        CPI OR 13 %         
  HANGARS 11
AND 12 (LAND)   
       7/1/2014        1,290,083      $ 0.0000        N/A        N/A        N/A
       N/A    28   07-0986   N/A     EAST GSE RAMP        7/1/2014(10)       
1,000,681      $ 0.1741      $ 0.1741      $ 14,518.21      $ 174,218.56       
CPI OR 13 %                  $ 819,394.03      $ 9,832,728.33      Note 1:      
              (a) Hangar 26 has been removed from Parcel 2 and, effective July
1, 2009, rent for Parcel 2 has been reduced by $1,322.50 per month, $15,870.00
per year.       (b) As of December 14, 2010, the date of Tenant’s beneficial
occupancy of the Replacement Hangar, as defined in the Third Amendment to the
Composite Lease Agreement, the annual rent will be reduced by $44,246.00
($3,687.17 monthly). The rent rate for the 35,000 square foot Replacement Hangar
will be $0.1906.          (c) As of December 14, 2010, the date of Tenant’s
benefical occupancy of renovated Hangars 24, 25 and 27, the combined annual rent
for these Hangars will be reduced by $23,458.05 (30% of $78,193.49).       Note
2: In accordance with the Second Amendment to the Composite Lease Agreement,
Parcel 10 will not be part of the demised premises between May 1, 2010, and
December 31, 2011, and no rent will be payable with respect to that Parcel
during that time period.       Note 3: Refer to Section 2.03(a)(i) of the
Composite Lease Agreement for a further description of the rent adjustment
summarized in this column.    Note 4: The Effective Date is subject to the
operation and effect of Section 1.04(b) of the Composite Lease Agreement. When
the Effective Date occurs, the rent for Parcel 18A will be calculated based upon
a rental rate of $1.26 per square foot of building footprint area.       Note 5:
The Effective Date is subject to the operation and effect of Section 1.04(b) of
the Composite Lease Agreement. When the Effective Date occurs, the rent for
Parcel 24 will be calculated based upon a rental rate of $1.26 per square foot
of building footprint area.       Note 6: For Parcels 6, 7, and 8, the monthly
rent for each is an amount previously agreed upon by the Parties, and is not
calculated on any applicable current rate.       Note 7: Section 2.03(a)(i) of
the Composite Lease Agreement will govern the escalation of the rent for Parcel
6 beginning July 1, 2018.    Note 8: In accordance with the terms of the 4th
Amendment to the Composite Lease, rent for Parcel 25 began to accrue March 1,
2012 at the rate of $0.1906       Note 9: In accordance with the terms of the
5th Amendment to the Composite Lease, rent for the unimproved property that the
5th Amendment adds to Parcels 2 and 3 will begin to accrue on November 1, 2013
at the July 1, 2013 rental rate for unimproved property. (See Notes 3 and 7)   
   Note 10: Rate agreed upon by the parties and as defined in the 6th Amendment
to the Composite Lease   

RATE & RATE
ESCALATION

      CURRENT RATES     7/1/2013                                      

IMPROVED GROUND

  $ 0.2383      $ 0.2597               

UNIMPROVED GROUND

  $ 0.1906      $ 0.2077               